          Case 3:20-cv-02731-VC Document 502 Filed 08/06/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        SECOND REVISED STANDARD
                                                    CONDITIONS OF RELEASE
          v.

  DAVID JENNINGS, et al.,
                 Defendants.

       These revised conditions of release supersede those listed in Dkt. No. 369. They apply

retroactively to every Class Member released on bail. Any special conditions of release imposed

on individual Class Members remain in place and are not affected by this order.



Unless otherwise specified, grants of bail are subject to the following conditions:

   1. The Class Member’s temporary release will expire upon the final adjudication of the

       habeas petition in this case, unless the Court orders otherwise.

   2. The Class Member must be released immediately into the custody of the Custodian listed

       in the bail request, who must transport the Class Member directly from his/her place of

       detention to the residence where s/he will reside.

   3. The Class Member must observe an initial 14-day quarantine at the place of residence,

       except as required to access needed healthcare. Whether the Class Member should be
     Case 3:20-cv-02731-VC Document 502 Filed 08/06/20 Page 2 of 3




   quarantined from other people at the same residence during that period is committed to

   the discretion of the Custodian.

4. The Class Member must submit to location monitoring as directed by ICE.

5. The Class Member must obey all governmental shelter-in-place orders, regulations and

   protocols.

6. The Class Member must not violate any federal, state, or local law.

7. The Class Member must not possess any firearm, destructive device, or other dangerous

   weapon.

8. The Class Member must inform class counsel if the Class Member tests positive for

   Covid-19 at any time after release.

9. If the Class Member violates any condition of his/her release, the Court may on its own

   motion or on Defendants’ motion, modify or terminate this bail order and order the Class

   Member returned to ICE custody.

10. ICE may not arrest or detain the Class Member except (a) upon an order permitting arrest

   issued by this Court (i) for violation of these conditions of release or (ii) based on a

   discovery by defendants of additional information which demonstrates that the Class

   Member is dangerous; (b) where there is a final order of removal and a travel document is

   obtained and where the Class Member will be removed within 3 days; or (c) where ICE

   has evidence and a good-faith belief that the Class Member has absconded and where

   ICE has attempted to contact the Class Member’s custodian. ICE must give Class

   Counsel and the Court notice of such arrest or detention on the same day the Class

   Member is detained.




                                             2
         Case 3:20-cv-02731-VC Document 502 Filed 08/06/20 Page 3 of 3




   11. Nothing in this order limits ICE’s authority to remove the Class Member from the United

      States upon a final order of removal.

   12. Class Counsel is required to ensure that the Class Member is informed of and understands

      these conditions of release.

      IT IS SO ORDERED.

Dated: August 6, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                3
